Ladner, J.,
The able argument of counsel for the exceptants has failed to convince us that the learned hearing judge erred in dismissing the *668appeal from the register’s appraisement of transfer inheritance tax in this case.
- We can add nothing with profit to the hearing judge’s satisfactory opinion with which we concur. Though the facts of this case present a question apparently of first impression so far as appellate authorities are concerned, we note that the learned and experienced President Judge (Marx) of the Berks County Orphans’ Court reached the same conclusion in Miller’s Est., 35.Berks 313 (1943), where the facts were similár to those here.
The exceptions are dismissed.